190 S.W.3d 562 (2006)
STATE of Missouri, Respondent,
v.
James E. BAILEY, Appellant.
No. ED 86206.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for appellant.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant James E. Bailey (Bailey) appeals the decision of the Circuit Court of the City of St. Louis (Court), the Honorable Timothy J. Wilson, after a jury found him guilty of Trafficking in the Second Degree, Section 195.223 RSMo. (2000). The Court sentenced Bailey, as a prior and persistent offender, to twelve years' imprisonment, without eligibility for probation or parole.
On appeal, Bailey contends 1) the Court failed to grant a mistrial when the prosecutor mentioned, in opening statement, that the police would testify that an informant notified them of drug activity at Bailey's residence; 2) Officer Wolff's testimony that he observed drug activity at Bailey's residence was hearsay and evidence of uncharged acts of trafficking; 3) the Court improperly allowed a crime lab expert to testify about the tests performed on the drugs seized at the scene, and improperly admitted her lab report; and 4) the Court improperly overruled his motion for judgment of acquittal because the State failed to prove, beyond a reasonable doubt, that he purposefully and/or knowingly possessed more than six grams of cocaine.
We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 30.25(b).